Title: From Benjamin Franklin to Samuel Wharton, 1 November 1780
From: Franklin, Benjamin
To: Wharton, Samuel


Dear Sir,
Passy, Nov. 1. 1780.
I received your Favours of the 14th. & 20th. past, But have been so continually harass’d by the Gout, as to be unable to write or think. I congratulate you on your mirculous Escape. But am extreamly concerned at the various Accidents that have so long delay’d & prevented your happy Return to your family, Friends & Country.— I thank you for the Information relating to the Passengers arrived from Maryland. I have impower’d Comme. Jones to receive their oaths to the State, & then to give them Passports, under such Restrictions as to the time of their Departure as he may think the public Good Shall require. I write in much Pain, & can only add that I am, Dear Sir, Your m. o. & m. h. S.
Samuel Wharton Esqr.
